       Case 4:20-cv-01181-BSM Document 13 Filed 12/08/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

RAY JONES                                                                PLAINTIFF
ADC #656660

v.                        CASE NO. 4:20-CV-01181-BSM

SAMUEL A. ALITO, JR., et al.                                          DEFENDANTS

                                   JUDGEMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of December, 2020.




                                                UNITED STATES DISTRICT JUDGE
